By Judge Donald H. Kent
This matter came before the Court on the defendant’s motion for dismissal or stay. The plaintiff filed this action for declaratory judgment on November 6, 1991, and requested that the clerk not issue service of process. Subsequently, the defendant filed suit in California alleging fraud, breach of fiduciary duty, violations of the California Business and Professions Code, rescission based on unethical conduct, misrepresentation, undue influence, duress and an accounting.
The Court, having considered the pleadings and argument of counsel, finds that the California Court should be given the opportunity to resolve this matter since the parties were first at issue in California, and all possible issues have ben raised in the California Court. This matter will be stayed until November 1, 1992, at which time the plaintiff may request that this Court proceed if substantial progress has not been made in the California Court.